Citation Nr: 1806140	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-08 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability of the right ovary.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision of the Decatur, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Roanoke, Virginia RO.

In July 2016, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for a disability of the right ovary.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for a disability of the right ovary.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, supra (1998).

A review of the record reflects that the AOJ has not complied with the Board's remand directives.  Unfortunately, the claims file does not contain evidence that the Veteran was provided the appropriate notice of her VA examination.  While the claims file contains evidence that the Veteran did not appear for a scheduled VA examination, the Board cannot locate any evidence in the claims folder that the Veteran was notified of the VA examination.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, supra (1998). 

Another attempt to afford the Veteran with a VA examination is warranted.  Documentation of the notice to the Veteran and to her representative in the electronic record available to the Board for appellate review is needed. 

The Veteran is reminded that she is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on her part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must aid in the development of her claim by attending the VA examination as requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative to confirm the Veteran's current mailing address.

2.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for a right ovary disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

 3. Schedule the Veteran for an appropriate VA examination with a medical opinion.  ENSURE THAT THE APPROPRIATE NOTICE OF THE EXAMINATION IS DISPATCHED TO THE VETERAN AND TO THE VETERAN'S REPRESENTATIVE, AND THAT A COPY OF THE NOTICE OR OTHER EVIDENCE THAT THE NOTICE WAS SENT TO THE VETERAN AT HER ADDRESS OF RECORD, IS ASSOCIATED WITH THE ELECTRONIC CLAIMS FILE. 

Remind the Veteran that she is expected to attend the scheduled examination or give proper notice in the event of cancellation, and that she must reschedule the examination if she cannot attend at the scheduled date and time.

4.  After considering the pertinent information in the record in its entirety, the VA examiner should determine:

(A).  Has the Veteran carried a diagnosis of a right ovary disability at any time since 2002?  If so, the disability should be identified.  Any necessary testing, including a pelvic ultrasound, if possible, should be provided; and 

(B).  If the answer to part (A) is yes, is it at least as likely as not that any such right ovary disability is related to service?  The entire claims file and all pertinent records should be reviewed by the examiner. 

5.   After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




